                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 KEITH CLEVELAND,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:19-CV-406-RLM-MGG

 INDIANA STATE PRISON WARDEN,

                         Defendant.

                             OPINION AND ORDER

      Keith Cleveland, a prisoner without a lawyer, filed this lawsuit alleging he

is being denied timely breathing treatments for his asthma and seeking

injunctive relief. Under 28 U.S.C. § 1915A, the court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted).

      The constitution doesn’t specify how medical care must be delivered. Cf.

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012). A prisoner “is not entitled to

demand specific care [nor] entitled to the best care possible.” Forbes v. Edgar,

112 F.3d 262, 267 (7th Cir. 1997). Nevertheless, prisoners are entitled to medical

treatment consistent with the Eighth Amendment. Estelle v. Gamble, 429 U.S.
97, 104 (1976). Mr. Cleveland alleges he must wait weeks for breathing

treatments for his asthma. He alleges he has lost consciousness because of

delayed treatment and needed emergency medical care. Based on the allegations

in the complaint, he may proceed on a claim for permanent injunctive relief.

      The only defendant named in the complaint is the D.O.C. – Department of

Correction. The address listed is the Indiana State Prison. Liberally construed,

Mr. Cleveland has named the Indiana State Prison Warden in his official capacity

as the defendant. “[T]he warden . . . is a proper defendant [for] injunctive relief

[and is] responsible for ensuring that any injunctive relief is carried out.”

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore the clerk

will be directed to edit the docket accordingly.

      For these reasons, the court:

            (1) GRANTS Keith Cleveland leave to proceed against the Indiana

      State Prison Warden in his official capacity to obtain permanent injunctive

      relief to receive treatment for his asthma as required by the Eighth

      Amendment;

            (2) DISMISSES all other claims;

            (3) DISMISSES D.O.C.;

            (4) DIRECTS the clerk to add the Indiana State Prison Warden in his

      official capacity as a defendant;

            (5) DIRECTS the clerk and the United States Marshals Service to

      issue and serve process on the Indiana State Prison Warden at the Indiana




                                          2
Department of Correction with a copy of this order and the complaint (ECF

1) as required by 28 U.S.C. § 1915(d); and

      (6) ORDERS pursuant to 42 U.S.C. § 1997e(g)(2), the Indiana State

Prison Warden to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the

plaintiff has been granted leave to proceed in this screening order.

SO ORDERED on May 28, 2019

                                      s/ Robert L. Miller, Jr.
                                      JUDGE
                                      UNITED STATES DISTRICT COURT




                                  3
